Citation Nr: 9919889	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1979 to 
October 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Denver Regional Office 
(RO) which denied service connection for a right knee 
disability, claimed as secondary to a service-connected left 
knee disability.  


FINDING OF FACT

A chronic right knee disability was not shown in service or 
for many years thereafter and no competent (medical) evidence 
has been submitted linking the veteran's current right knee 
disability to his active service, any incident therein, any 
continuous symptomatology, or any service-connected 
disability.


CONCLUSION OF LAW

The claim of service connection for a right knee disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records shows that 
he was seen on several occasions therein for complaints of 
left knee pain.  In April 1982, he reported left knee pain 
for the last 11/2 months with no history of injury.  He 
specifically denied right knee symptoms.  The assessment was 
suprapatellar bursitis.  Subsequent treatment records show 
continued complaints of left knee pain in May and June 1992, 
but no complaints pertaining to the right knee.  A June 1992 
treatment record shows that he again sought treatment for 
left knee pain, stating that it had been present for the past 
3 months.  No complaints regarding the right knee were 
recorded.  On page 2 of this June 1992 treatment record, it 
is noted that X-ray examination of the left knee was normal 
and that physical examination showed crepitation on the left, 
greater than right.  The assessment was chondromalacia.  The 
remaining service medical records are negative for any 
complaint or abnormal finding pertaining to the right knee.

Following his separation from service, in November 1983, the 
veteran filed a claim of service connection for a left knee 
disability and a low back disability.  His application is 
silent for complaints of a right knee disability.

In connection with his claim, he was afforded a VA medical 
examination in February 1984 at which he reported low back 
and left knee pain.  X-ray examination of the left knee and 
low back was normal.  The assessments included intermittently 
symptomatic mild left knee and lumbosacral strains.  The 
examination report is negative for complaints or findings 
pertaining to the right knee.

By September 1984 rating decision, the RO granted service 
connection for lumbosacral strain and residuals of left knee 
strain, assigning zero percent ratings for both disabilities.

In August 1991, the veteran filed a claim for an increased 
rating for his low back disability.  His application is 
negative for complaints pertaining to the right knee.  In 
connection with his claim, he was afforded a VA medical 
examination in December 1991 which is negative for complaints 
or abnormalities pertaining to the right knee.  By February 
1992 rating decision, the RO increased the rating for the 
veteran' low back disability to 10 percent.

In April 1992, the veteran filed a claim for an increased 
rating for his left knee disability.  He also mentioned that 
his left knee disability "agitated" his low back and right 
knee in that he was forced to compensate for his left knee.

VA outpatient treatment records show that in April 1992, the 
veteran sought treatment for bilateral knee pain, which he 
stated had been present for the past ten years.  He also 
reported that earlier in the week, he had played basketball 
and biked ten miles.  Physical examination showed mild 
crepitus in the left knee only.  The assessment was knee 
pain, secondary to overuse.  In May 1992, he again complained 
of knee pain.  A history of a left knee injury in service was 
noted.  The assessment was effusion of the left knee, 
possibly secondary to old injury.  Arthroscopic surgery was 
recommended.

The veteran was afforded a VA medical examination in 
September 1992 at which he reported left knee pain since 
service.  On examination, gait was normal and the left knee 
was obviously swollen compared to the right knee.  Range of 
motion was normal.  X-ray examination showed minimal 
degenerative changes in the left knee.  The right knee was 
unremarkable on X-ray.  The assessment was left knee strain, 
intermittently symptomatic with residuals of degenerative 
changes.  No complaints or abnormalities pertaining to the 
right knee were recorded on examination.

In October 1992, the veteran was hospitalized at a private 
facility for arthroscopic surgery on his left knee.  The 
post-operative diagnosis was lateral meniscus tear, left 
knee, and arthrosis and degeneration of the lateral 
compartment of the left knee.  No complaints or finding 
pertaining to the right knee were recorded.

In February 1993, the veteran again underwent VA medical 
examination at which he reported continued left knee 
problems.  No complaints or finding pertaining to the right 
knee were recorded.

By June 1993 rating decision, the RO granted a temporary 
total evaluation under 38 C.F.R. § 4.30 for the veteran's 
left knee disability, effective October 8, 1992 to January 
31, 1993, and a 10 percent rating from February 1, 1993.  
Entitlement to a total rating based on individual 
unemployability due to service connected disability was 
denied.  

In September 1993, the veteran submitted a claim of service 
connection for a right knee disability, stating that his 
right knee was painful, stiff and occasionally swollen.  He 
indicated that he wanted his right knee disability to be 
considered as an adjunct condition to his service-connected 
left knee disability.

VA outpatient treatment records show that in September 1993, 
the veteran sought treatment for right knee pain.  He denied 
recent injury to the right knee.  The assessment was possible 
meniscus tear.  In October 1993, he reported that his right 
knee was still bothering him.  The assessment was knee pain, 
possible degenerative joint disease.  In November 1993, he 
was again seen for right knee pain.  On examination, he 
reported that approximately one month prior, he had squatted 
down at work and felt a popping in the right knee with a 
sensation of dislocation.  He reported that he had undergone 
arthroscopic surgery on the left knee in April 1992, but 
denied previous trauma to the right knee.  The assessment was 
possible lateral meniscus tear in the right knee.  The 
veteran underwent arthroscopic surgery later that month on 
his right knee.  A lateral meniscal tear of the right knee 
was discovered and a lateral meniscectomy was performed.  

By August 1994 rating decision, the RO denied his claim of 
service connection for a right knee disability, finding that 
there was no objective medical evidence showing that the 
right knee disability was incurred in or aggravated by 
service or related to a service-connected disability.  

The veteran disagreed with the RO decision, arguing that both 
knees had been symptomatic in service.  Therefore, he 
maintained that service connection was warranted on a direct 
basis.  In support of his claim, he submitted a copy of page 
2 of the June 1982 service medical record in which findings 
of crepitation on the left, greater than right were recorded.  

In January 1995, the veteran testified at a hearing at the RO 
that his right knee pain had its onset in service, although 
he indicated that he was unsure if he ever mentioned right 
knee pain during service as his left knee pain was more 
severe.  In the alternative, he claimed that his right knee 
disability developed secondary to his left knee disability.  
He acknowledged that no medical professional had ever opined 
that his right knee disability was related to his left knee 
disability; he stated that when he asked for such an opinion, 
VA physicians refused to provide him with one.  

At his hearing, the veteran submitted copies of service 
medical records, as well as July 1987, April 1992, and 
November and December 1994 VA outpatient treatment records, 
showing treatment for right and left knee complaints.  

In his February 1995 substantive appeal, the veteran argued 
that his right knee disability was incurred in service as a 
result of injuries sustained during "athletic activities."  

In February 1995, the veteran was hospitalized for right knee 
pain which he stated had been present for the past 13 years.  
Arthroscopic surgery revealed a right lateral meniscal tear 
and a repair was performed.

An April 1995 private examination report shows that the 
veteran reported a history of bilateral knee pain, beginning 
in 1981.  He stated that he was examined at that time, 
advised that he had chondromalacia, and prescribed physical 
therapy.  He indicated that he was also treated in 1982 and 
1983 for knee pain and advised to stay off his knees until 
they felt better.  He also reported that, more recently, he 
had undergone arthroscopic surgery on his left knee in 1991 
and 1993, and that he had surgery on his right knee in 
February 1995.  The examiner noted that the veteran claimed 
to have had knee problems for a long time.  The veteran 
stated that he had asked his orthopedists why his knees were 
so bad and they indicated that they could not tell him, but 
perhaps it was genetic.

On VA medical examinations in February and October 1996, no 
complaints or findings pertaining to the right knee were 
recorded.

VA outpatient treatment records for the period of November 
1993 to April 1996 show continued treatment for left and 
right knee disabilities.  However, none of these treatment 
records contains any indication of a causal relationship 
between the veteran's right knee disability and his period of 
service or a service-connected disability.  In June 1996, the 
veteran again underwent left knee surgery.

In June 1997, a private physician indicated that the veteran 
had contacted him to obtain a report in support of his claim 
of service connection for a right knee disability.  He noted 
that the veteran had advised him that his right and left knee 
pain had begun in service and that his symptoms had worsened 
since that time.  The veteran reported that he was already 
service-connected for a left knee disability.  The examiner 
indicated that, in addition to the history the veteran had 
provided, he had been given a copy of some service medical 
records, apparently including page 2 of the June 1982 service 
medical record showing a notation of crepitus, right greater 
than left, and a diagnosis of chondromalacia.  The examiner 
indicated that the history provided by the veteran was 
"sparse and sketchy."  He indicated that the records he had 
been able to review were insufficient to render an opinion 
regarding the right knee's association with the service-
connected left knee or to his service or any episode therein.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1131.  Where a veteran served ninety days or 
more during a period of war and arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship directly between the two 
disabilities to establish a well grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

In this case, the veteran has advanced two theories of 
entitlement to service connection for his right knee 
disability.  His first theory is that his right knee 
disability had its inception in service as a result of 
athletic activities.  His secondary theory is that his right 
knee disability is causally related to his service-connected 
left knee disability.

With respect to the claim of direct service connection, the 
Board notes that the service medical records are entirely 
silent for complaints or diagnoses of a right knee 
disability.  It is noted that the veteran has put great 
emphasis on a June 1982 treatment record showing a notation 
of crepitation on the left, greater than right.  However, the 
Board finds that such notation, in and of itself, is not 
evidence of a chronic right knee disability.  In fact, the 
remaining service medical records are entirely negative for 
any indication of the presence of right knee abnormality.  

Likewise, the post-service medical evidence is negative for a 
right knee disability for several years after service.  
Although a current right knee disability has been diagnosed, 
the post-service record contains no competent medical 
evidence of a nexus between the current right knee disability 
and the veteran's service or any incident therein.  In 
addition, although the veteran has reported continuous right 
knee pain since service, there is no competent medical 
evidence of record relating his current right knee disability 
to his reported continuous symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997). 

With respect to the issue of service connection on a 
secondary basis, the Board notes that the record contains no 
competent medical evidence showing that his right knee 
disability is causally related to or aggravated by any of his 
service-connected conditions.

While the veteran has speculated that his right knee 
disability may be related to his period of service or his 
service-connected disabilities, his statements to this effect 
are not competent as the record does not establish that he 
possesses a recognized degree of medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

With respect to the provisions of 38 C.F.R. § 1154(b), the 
Board finds that they are not for application in this case. 
The veteran's DD Form 214 shows no indication of combat 
service, such as service during wartime or military 
decorations indicative of combat.  Moreover, the veteran has 
not argued that he served in combat or that his right knee 
disability was incurred in or aggravated by combat service.

In view of the foregoing, the Board must conclude that the 
claim of service connection for a right knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a); Epps, supra, at 
1468.

The Board also concludes that VA's duty under 38 U.S.C.A. § 
5103(a) has been satisfied in this case.  The Federal Circuit 
has held that section 5103(a) imposes a duty on VA to notify 
a claimant of the evidence needed to complete a submitted 
application when VA is aware, or reasonably should be aware, 
of the existence of such relevant evidence.  McKnight v. 
Gober, 131 F.3d 1483 (1997).  In this case, the veteran has 
not reported the existence of any evidence that could serve 
to render his claim plausible by providing the missing nexus 
evidence necessary to well ground the claim.  Accordingly, 
there is no further duty on the part of VA to advise him of 
the evidence necessary to complete his application.  38 
U.S.C.A. 5103.


ORDER

Service connection for a right knee disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

